Filed 10/16/13 P. v. King CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



THE PEOPLE,                                                          B246451

         Plaintiff and Respondent,                                   (Los Angeles County Super. Ct.
                                                                      No. BA398052)
         v.

JAMAL BRIAN KING,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Stephen
A. Marcus, Judge. Affirmed.
         Marilyn Weiss Alper, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.


                                      ___________________________
       The jury found defendant and appellant Jamal Brian King guilty in counts 1 and 2
of second degree robbery with personal use of a handgun (Pen. Code, §§ 211, 12022.53,
subd. (b))1 and in count 3 of controlled substance possession with a loaded firearm
(Health & Saf. Code § 11370.1, subd. (a)).
       Defendant was sentenced to state prison for the low term of two years as to count 1,
plus ten years pursuant to section 12022.53, subdivision (b) and a consecutive sentence of
one year was imposed on count 2 (one-third of the midterm sentence of three years), plus
three years four months (one-third of ten years) pursuant to section 12022.53, subdivision
(b). As to count 3, the midterm of three years was imposed to run concurrently with the
sentences in counts 1 and 2 for a total sentence of 16 years 4 months.
       Defendant filed a timely appeal. This court appointed counsel to represent him on
appeal. On August 12, 2013, defense counsel filed a brief raising no issues and
requesting this court review the record for arguable appellate contentions pursuant to
People v. Wende (1979) 25 Cal. 3d 436. This court advised defendant of his right to file a
supplemental brief within 30 days. No supplemental brief has been filed by defendant.
       Our review of the record reveals no arguable contentions on appeal. The
convictions on the various counts are supported by substantial evidence. There are no
arguable evidentiary issues. The sentence imposed was within the range of that provided
by law.




       1   Unless otherwise indicated, all statutory references are to the Penal Code.


                                              2
                                   DISPOSITION


      The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




             KRIEGLER, J.



We concur:



             MOSK, Acting P. J.



             KUMAR, J.*




*     Judge of the Los Angeles County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.


                                          3